 



Exhibit 10.1
NOTE EXTENSION AND AMENDMENT AGREEMENT
     THIS NOTE EXTENSION AND AMENDMENT AGREEMENT (this “Agreement”) is entered
into as of October 25, 2007, by and among Abbott Laboratories, an Illinois
corporation (“Abbott”), ImaRx Therapeutics, Inc., a Delaware corporation
(“ImaRx”), and LaSalle Bank National Association, a national banking association
(the “Escrow Agent”).
     WHEREAS, ImaRx has issued to Abbott a Secured Promissory Note, dated
April 25, 2006, in the principal amount of $15,000,000 (the “Note”);
     WHEREAS, the Principal Amount and all accrued and unpaid Interest under the
Note are due and payable on or before December 31, 2007;
     WHEREAS, Abbott and ImaRx are parties to that certain Security Agreement,
dated as of April 25, 2006 (the “Security Agreement”), pursuant to which the
satisfaction of the Obligations is secured by a continuing, first priority
security interest in the Collateral (as such term is defined in the Security
Agreement);
     WHEREAS, Abbott, ImaRx and the Escrow Agent are parties to that certain
Escrow Agreement, dated as of April 25, 2006, pursuant to which ImaRx deposits
certain funds into an escrow account maintained by the Escrow Agent;
     WHEREAS, Abbott and ImaRx desire to (1) extend the Payment Date, (2) cause
the Escrow Agent to release funds from the Escrow Account (as such term is
defined in the Escrow Agreement) and (3) make certain conforming amendments to
the Note, in each case in accordance with and subject to the terms of this
Agreement; and
     WHEREAS, Abbott, ImaRx and the Escrow Agent desire to make certain
conforming amendments to the Escrow Agreement in accordance with and subject to
the terms of this Agreement.
     NOW, THEREFORE, in consideration of the foregoing, and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned parties hereby agree as follows:
     1. Extension of Payment Date. In accordance with Section 7(f) thereof,
Section 1(a) of the Note is hereby amended to replace “December 31, 2007” with
“March 31, 2008” as the Payment Date thereunder.
     2. Amendment of Escrow Agreement. In accordance with Section 11.1 thereof,
the Escrow Agreement is hereby amended to replace “December 31, 2007” with
“March 31, 2008” throughout.
     3. Release of Escrow Funds; Continuation of Escrow Agreement. Pursuant to
Section 3.1(c) of the Escrow Agreement, ImaRx hereby instructs the Escrow Agent
to pay to Abbott via wire transfer of immediately available funds to the account
listed on Exhibit A hereto

1



--------------------------------------------------------------------------------



 



the current balance of the Escrow Fund, and the Escrow Agent hereby accepts and
acknowledges receipt of such instructions. Notwithstanding anything to the
contrary contained in the Escrow Agreement, including, without limitation,
Section 6.1 thereof, the payment of the current balance of the Escrow Fund
pursuant to this Agreement shall not cause the termination of the Escrow
Agreement, which shall continue in full force and effect in accordance with its
terms, as modified by this Agreement. Furthermore, nothing contained in this
Agreement shall release ImaRx from its obligation to continue to deposit funds
into the Escrow Fund in accordance with the terms of the Escrow Agreement. The
balance of the Escrow Fund as of the date hereof is $4,779,665.67. The accrued
and unpaid Interest under the Note as of the date hereof is $1,351,232.88. The
amounts distributed from the Escrow Fund to Abbott, shall first reduce the
amount of accrued and unpaid interest outstanding as of the date of such
distribution and, thereafter, shall reduce the outstanding Principal Amount of
the Note to $11,571,567.21 (the “New Principal Amount”). From and after the date
of such distribution, Interest shall continue to accrue on the New Principal
Amount in the same manner as the Principal Amount under the Note and the rights,
commitments and obligations of the parties under the Note, the Security
Agreement and Escrow Agreement with respect to the New Principal Amount shall be
the same as the rights of the parties with respect to the Principal Amount under
the Note, the Security Agreement and Escrow Agreement and any related documents
and agreements.
     4. Effect of this Agreement. Except as herein expressly provided, the Note,
the Security Agreement and Escrow Agreement remain in full force and effect in
accordance with their respective terms. The execution of this Agreement shall
not operate as a waiver of any right, power or remedy of Abbott, constitute a
waiver of any provision of any of the Note, the Security Agreement or the Escrow
Agreement or serve to effect a novation of the obligations under the Note or the
Security Agreement.
     5. Capitalized Terms. Each capitalized term not herein defined shall have
the meaning assigned to such term in the Note.
     6. Solvency. Immediately after giving effect to the transactions
contemplated by this Agreement, including the release of funds to Abbott from
the Escrow Account pursuant to Section 3 hereof, (a) the amount of the fair
saleable value of ImaRx’s assets on a going concern basis will, exceed (i) the
value of all its liabilities, including contingent and other liabilities as of
such time and (ii) the amount that will be required to pay its probable
liabilities on its existing debts (including contingent liabilities and
including the balance of the Note) as such debts become absolute and matured,
(b) ImaRx will not have an unreasonably small amount of capital for the
operation of the businesses in which it is engaged or proposed to be engaged
following such date and (c) ImaRx will be able to pay its liabilities, including
contingent and other liabilities, as they mature.
     7. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one and the same agreement. Each party acknowledges
that an original signature or a copy thereof transmitted by facsimile shall
constitute an original signature for purposes of this Agreement.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is executed by the undersigned parties
as of the date first written above.
ABBOTT LABORATORIES

     
By:
   
 
   
Name:
   
 
   
Title:
   
 
   
Date:
   
 
   

IMARX THERAPEUTICS, INC.

     
By:
   
 
   
Name:
   
 
   
Title:
   
 
   
Date:
   
 
   

LASALLE BANK NATIONAL ASSOCIATION, signing as a party with respect only to
Sections 2, 5 and 7 hereof and those portions of Sections 3 and 4 hereof that
pertain to the Escrow Agreement.

     
By:
   
 
   
Name:
   
 
   
Title:
   
 
   
Date:
   
 
   

3